AMENDMENT 2 TO RESEARCH AGREEMENT NO. STI-50121


THIS AMENDMENT to Research Agreement No. STI-50121 (hereinafter referred to as
the “Agreement”) by and between Shrink Technologies B, Inc., a corporation with
a place of business at 2038 Corte Del Nogal, Suite 110, Carlsbad, CA 92011 and
The Regents of the University of California, on behalf of its Irvine campus, a
California Corporation with a place of business at 5171 California Ave., Suite
150, Irvine, CA 92697-7600 is entered into effective as of February 23, 2010.


1.  
Amendment to Section 2.  Section 2 of the the Agreement is hereby amended by
replacing “12/31/10” with “06/30/11.”



The other provisions of the Agreement are reaffirmed as originally stated and as
subsequently amended.




THE REGENTS OF THE
UNIVERSITY                                                                           SHRINK
TECHNOLOGIES B, INC.
OF CALIFORNIA






By                                    By      


Title          Principal Contract and Grant
Officer                                                               Title                                                           


Date                                                                                                                       
Date                                                                


